     Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

          Plaintiff,
                                     C.A. No.: 6:20-cv-00603-ADA
     v.
                                     JURY TRIAL DEMANDED
EVERNOTE CORPORATION

          Defendant.



                  DEFENDANT EVERNOTE CORPORATION’S
                  OPENING CLAIM CONSTRUCTION BRIEF
            Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 2 of 22




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

CASES

3M Innovative Prop. Co. v. Avery Dennison Corp.,
   350 F.3d 1365 (Fed. Cir. 2004)..................................................................................................5

Astrazeneca AB v. Mutual Pharm. Co.,
    384 F.3d 1333 (Fed. Cir. 2004)..................................................................................................5

Cellular Commc’ns Equip. LLC v. AT&T, Inc.,
   2016 WL 7364266 (E.D. Tex. Dec. 19, 2016) ...........................................................................6

Delaware Display Grp. LLC v. Lenovo Grp. Ltd.,
   2015 WL 6870031 (D. Del. 2015)) ............................................................................................6

dunnhumby USA, LLC v. emnos USA Corp.,
   2015 WL 1542365 (N.D. Ill. Apr. 1, 2015) .............................................................................16

Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc.,
   815 F.3d 1314 (Fed. Cir. 2018)..................................................................................................2

ePlus, Inc. v. Lawson Software, Inc.,
   700 F.3d 509 (Fed. Cir. 2012)....................................................................................................5

IBSA Institut Biochimique, S.A. v. Teva Pharms. USA, Inc.,
   2019 WL 3936656 (D. Del. 2019) .............................................................................................5

Inter Digital Commc’ns, LLC v. Int’l Trade Comm’n,
    690 F.3d 1318 (Fed. Cir. 2018)............................................................................................8, 11

IQASR LLC v. Wendt Corp.,
   825 825 F. App’x 900 (Fed. Cir. 2020) .....................................................................................6

Nautilus, Inc. v. Biosig Instruments, Inc.,
   134 S. Ct. 2120 (2014) ...............................................................................................................5

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)........................................................................................2, 8, 11

Personalized Media Communications, LLC v. Google LLC, et. al,
   No. 19-CV-00090-JRG (E.D. Tex. Apr. 3, 2020)....................................................................15




                                                                    i
            Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 3 of 22




Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 1996)..................................................................................................5

Smith v. ORBCOMM, Inc.,
   2015 WL 5302815 (E.D. Tex. Sept. 10, 2015) ..........................................................................6

Sunovian Pharm., Inc. v. Teva Pharm. USA, Inc.,
   731 F.3d 1271 (Fed. Cir. 2013)..................................................................................................5

Trustees of Columbia Univ. in City of New York v. Symantec Corp.,
   811 F.3d 1359 (Fed. Cir. 2016)................................................................................................17

Vitronics Corp. v. Conceptronic, Inc.,
    90 F.3d 1576 (Fed. Cir. 1996)..............................................................................................8, 11

Virtual Sols., LLC v. Microsoft Corp.,
    925 F. Supp. 2d 550 (S.D.N.Y.), aff’d, 540 F. App’x 997 (Fed. Cir. 2013) ...........................18




                                                                 ii
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 4 of 22




I.     INTRODUCTION

       Plaintiff Blackbird Tech LLC d/b/a Blackbird Technologies (“Blackbird”) asserts U.S.

Patent No. 9,183,220 (“the ’220 patent” or “the Asserted Patent”) against Defendant Evernote

Corporation (“Evernote”). Blackbird only asserts method claim 13. The ’220 patent, entitled

“Hierarchical Structured Data Organization System,” describes organizing electronic files in more

than one file system on a recordable medium. See Ex. 1 (’220 patent). The specific focus of the

’220 patent is directed to “improving the searching and/or organizing electronic data in a data

processing system or web site.” Ex. 1 at 1:23–25. Blackbird asserts an earliest effective filing

date of May 26, 2009. See, e.g., 2020-09-17 Preliminary infringement contentions (“Plaintiff

hereby states that the earliest effective filing date under 35 U.S.C. § 120 for claim 13 of the

Asserted Patent is May 26, 2009.”).

       The parties agree the preamble of claim 13 is limiting and agree to the construction of two

terms: “user” and “additional hierarchical file structure.”

       The parties dispute the meanings of four terms. With respect to the disputed terms “first

file structure” and “metalabel,” the specification includes explicit meanings in its

“DEFINITIONS” section. Evernote adopts these definitions, while Blackbird ignores them.

Blackbird’s proposed claim constructions should be rejected because they improperly broaden the

scope of these terms beyond the definitions and descriptions in the specification and other intrinsic

evidence.

       The remaining two disputed terms are both indefinite. The phrase “wherein more than one

of the at least two plurality of electronic files, data items, web pages, or website members is

assigned a same user-defined metalabel to organize the more than one of the plurality of electronic

files, data items, or web pages in a same one of the additional hierarchical file structures” is


                                                 1
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 5 of 22




indefinite because it is not clear if this term refers to applying metalabels to two files or to two

groups of files, and because it is not clear if it refers to applying metalabels to more than one file

or to more than one group of files.

       Additionally, the phrase “the processor automatically linking each of the plurality of user-

defined metalabels stored in the database to a corresponding electronic file, data item, web pages,

or web site members of the each of the plurality of user-defined metalabels” is indefinite because

the term “the database” lacks any antecedent basis and it is not clear if the “the database” refers to

a previously-recited structure or storage medium from claim 13, or which structure or medium that

might be.

       Blackbird argues that these terms are not indefinite and proposes those terms should be

construed with their “plain and ordinary meaning.” However, the Federal Circuit has repeatedly

criticized this type of tactical approach. See Eon Corp. IP Holdings LLC v. Silver Spring Networks,

Inc., 815 F.3d 1314, 1318 (Fed. Cir. 2018) (stating that “[a] determination that a claim term ‘needs

no construction’ or has the ‘plain and ordinary meaning’ may be inadequate when a term has more

than one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’ meaning does not resolve the

parties’ dispute.”) (quoting O2 Micro Int’l, Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351,

1361 (Fed. Cir. 2008)). Furthermore, Blackbird’s proposed constructions attempt to rewrite the

claims, yet still fail to resolve the indefiniteness issues. For these reasons, Blackbird’s proposed

constructions for these two terms should be rejected.

II.    BACKGROUND OF TECHNOLOGY

       The file structure used by the operating system of a computer stores, organizes, and is used

to retrieve electronic information (i.e., electronic files organized in various folders of a file

structure). It took time to develop the convenient file structures that we all now take for granted.

In the early days of computers, information was stored electronically using magnetic tapes.
                                                  2
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 6 of 22




Reading and writing information to and from magnetic tapes was sequential and the cost of access

grew in direct proportion to the size of the file(s). As files grew very large, unaided sequential

access was not a good solution because it was slow.

       In the 1950’s, the advent of electro-mechanical data storage devices that were able to store

and retrieve digital data using magnetic storage (i.e., hard drives) allowed for direct access to a

specific file. Combined with an index (or lookup table), it was possible to keep a list of keys and

pointers in a small file that could be searched very quickly to find unique data or files in a much

larger file or group of files. However, many indexes are also sequential such that if they become

too large, they can also become difficult to manage and may be slow to search.

       To avoid this problem, in the early 1960’s, data was organized using tree structures to

manage the index and files. However, trees can also grow unevenly as data is added and/or deleted.

These complex trees can also make it difficult and time consuming to find a specific file.

       Over time, and since well before the earliest effective filing date of the Asserted Patent,

numerous other data structures have become commonly used, including hash tables, arrays, and

graphs as way to store, organize, and search for information and electronic files.                 See

https://en.wikipedia.org/wiki/List_of_data_structures.      Each solution has its own benefits

depending on the type, size, and usage of the data and files that are being stored, organized, and

searched.

       A very common example of a file structure used before the earliest effective date of the

Asserted Patent is the Windows directory. This file structure enables applications to store and

retrieve files on storage devices. Files are placed in a hierarchical structure in folders. The file

system has a name for each folder and file, and there is a file path to each file in the file structure

(e.g., C:/documents/photos/vacation/family.jpg). Another common way to organize information



                                                  3
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 7 of 22




is by applying keywords or tags to files. Although people used keywords to classify information

and objects long before computers (e.g., the Dewey decimal system), the advent of search

algorithms using keywords as a way to quickly search for files made them popular on computers

and the Internet as well. For example, tagging as a way to organize information gained popularity

in the early 2000’s due to the growth of social bookmarking, image sharing, social networking,

and email websites (e.g., https://del.icio.us; https://www.flickr.com; and https://gmail.com/).

       On February 29, 2000, EverNote was founded and launched its Windows desktop

notetaking and web clipping application by allowing users to create notes. This software could

organize the same note in multiple different ways: using keywords manually assigned by a user,

automatic categorization techniques, using saved searches, etc. By February 21, 2008, EverNote

re-branded as Evernote and launched new desktop software and an Internet-based service. This

version of Evernote allowed a user to organize notes in a notebook and with a tag (their name for

a metalabel). All of this data was stored in Evernote’s MySQL servers and the organization of that

database has not changed since 2008. In short, since Evernote’s founding it has allowed users to

store the same data (i.e., notes) in at least two different data structures at the same time.

       More than one year after Evernote’s rebranding, on May 26, 2009, the application that

matured into the ’220 patent was filed. Asserted claim 13 of the ’220 patent is generally directed

to storing data in a “first file structure” and organizing that same data in “additional hierarchical

file structures existing simultaneously with the first file structure.” In short, claim 13 is directed

to the concept of storing data in at least two different structures at the same time. Claim 13 is

below and the terms relevant to this Markman hearing are bolded and italicized:

                13. A computer-implemented method of organizing a plurality of electronic
       files, data items, web pages, or web site members organized in a first file structure
       on a recordable medium, the method comprising:



                                                   4
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 8 of 22




              assigning with a data processor a plurality of metalabels defined by a user
       to each of at least two of a plurality of electronic files, data items, web pages, or
       web site members to organize the electronic files, data items, web pages, or web
       site members as a function of the metalabels into a plurality of additional
       hierarchical file structures existing simultaneously with the first file structure,
       wherein more than one of the at least two plurality of electronic files, data items,
       web pages, or web site members is assigned a same user-defined metalabel to
       organize the more than one of the plurality of electronic files, data items, or web
       pages in a same one of the additional hierarchical file structures;
              storing the plurality of additional hierarchical file structures on the
       recordable medium or a second recordable medium associated with the data
       processor;
             the processor automatically linking each of the plurality of user-defined
       metalabels stored in the database to a corresponding electronic file, data item,
       web pages, or web site members of the each of the plurality of user-defined
       metalabels; and
              automatically updating the additional hierarchical file structures with the
       processor when any of the plurality of electronic files, data items, web pages, or
       web site members is moved, modified, copied, or deleted.

III.   LEGAL STANDARDS

       A.      Claim Construction

       “When construing claim terms,” a court must “first look to, and primarily rely on, the

intrinsic evidence, including the claims themselves, the specification, and the prosecution history

of the patent, which is usually dispositive.” Sunovian Pharm., Inc. v. Teva Pharm. USA, Inc., 731

F.3d 1271, 1276 (Fed. Cir. 2013) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir.

1996)). Courts consider these various sources “[b]ecause the meaning of a claim term as

understood by persons of skill in the art is often not immediately apparent, and because patentees

frequently use terms idiosyncratically.” Phillips, 415 F.3d at 1314. Additionally, when a patentee

manifests an express intent to define a term, that express definition controls. See 3M Innovative

Prop. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1369, 1371 (Fed. Cir. 2004) (holding the

patentee acted as its own lexicographer when the specification stated: “‘Multiple embossed’

means…”); see also Astrazeneca AB v. Mutual Pharm. Co., 384 F.3d 1333, 1338 (Fed. Cir. 2004).


                                                5
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 9 of 22




        B.      Indefiniteness

        “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc.

v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012). “[A] patent is invalid for

indefiniteness if its claims, read in light of the specification delineating the patent, and the

prosecution history, fail to inform with reasonable certainty, those skilled in the art about the scope

of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). When

the record fails to put a person of ordinary skill on notice of what an ambiguous claim term is, and

to inform with reasonable certainty whether one is using the claimed element, the claim term is

indefinite. IBSA Institut Biochimique, S.A. v. Teva Pharms. USA, Inc., 2019 WL 3936656, at *7

(D. Del. 2019), aff’d, 966 F.3d 1374 (Fed. Cir. 2020). Where “there are multiple plausible

interpretations…the term fails to inform an ordinary-skilled artisan of the ‘scope of the invention’

with ‘reasonable certainty.’” Delaware Display Grp. LLC v. Lenovo Grp. Ltd., 2015 WL 6870031,

at *9 (D. Del. 2015) (citation omitted). “Even if a claim term’s definition can be reduced to words,

the claim is still indefinite if a person of ordinary skill in the art cannot translate the definition into

meaningfully precise claim scope.” IQASR LLC v. Wendt Corp., 825 F. App’x 900, 907 (Fed. Cir.

2020) (quotation omitted).

        C.      Lack of Antecedent Basis

        The uncertainty as to the scope of a claim is exacerbated when a claim limitation lacks

antecedent basis. As such, a claim is indefinite if a claim term lacks an antecedent basis both

implicitly and explicitly. See Cellular Commc’ns Equip. LLC v. AT&T, Inc., No. 2:15-cv-576-

RWS-RSP, 2016 WL 7364266, at *8 (E.D. Tex. Dec. 19, 2016) (finding the term “the apparatus”

indefinite because the claims did not specify whether “the apparatus” was an apparatus that was

performing the recited method); Smith v. ORBCOMM, Inc., No. 2:14-cv-666, 2015 WL 5302815,

at *12 (E.D. Tex. Sept. 10, 2015) (finding the term “said inputs to be controlled” indefinite because

                                                    6
          Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 10 of 22




it lacked an antecedent basis due to a drafting error and further declining to correct the error

because the meaning of this term was not evident from the face of the specification or the claims).

IV.     PROPOSED CLAIM CONSTRUCTIONS

        A.       Agreed Claim Terms

        In accordance with the Court’s Order Governing Proceedings for Patent Cases, the parties

held a meet and confer regarding the number of disputed claim terms for construction. The

following terms have been agreed to by both Evernote and Blackbird.

              Claim 13 Phrase or Term                                Agreed Construction
 Preamble: “A computer-implemented method Preamble is limiting
 of organizing a plurality of electronic files,
 data items, web pages, or web site members
 organized in a first file structure on a
 recordable medium, the method comprising”

 “user”                                                 any person, process, or autonomous software
                                                        agent, as known in the art, acting on behalf of
                                                        a person having access to the electronic files

 “additional hierarchical file structure”               separate hierarchical file structures that exist in
                                                        addition to the first file structure

        B.       Disputed Claim Terms

        The parties dispute the construction of four terms, including whether two terms are

indefinite.

                 1.    “first file structure” (Claim 13)

      Evernote’s Proposed Construction                      Blackbird’s Proposed Construction
 the already existing directory tree structure          the existing directory structure used to
 commonly used in organizing electronic files           organize a plurality of electronic files, data
 in data processing systems where individual            items, web pages, or web site members in a
 files are given a filename and a file’s                data processing system
 placement in the tree structure is identified by
 a file path.

        Claim 13 recites a “computer-implemented method of organizing a plurality of electronic

                                                    7
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 11 of 22




files, data items, web pages, or web site members organized in a first file structure on a recordable

medium.” Ex. 1 at 18:39-43. The parties agree that a “first file structure” does not have a plain

and ordinary meaning. Evernote explains that this term was defined and described in the

specification and its meaning should not deviate from that definition and description in the

specification. Blackbird argues this term should be broadened to include any type of existing

directory structure. However, Blackbird’s proposed construction is contrary to the intrinsic

evidence. In light of the parties’ dispute about the scope and meaning of this term, the Court

should construe this term. O2 Micro, 521 F.3d at 1360.

       Evernote’s construction of a “first file structure” is consistent with the “DEFINITIONS”

section of the ’220 patent. Ex. 1 at 4:43. “The plain meaning of claim language ordinarily controls

unless the patentee acts as his own lexicographer and provides a special definition for a particular

claim term or the patentee disavows the ordinary scope of a claim term either in the specification

or during prosecution.” Inter Digital Commc’ns, LLC v. Int’l Trade Comm’n, 690 F.3d 1318, 1324

(Fed. Cir. 2012). The specification functions as a dictionary “when it expressly defines terms used

in the claims or when it defines terms by implication.” Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996). Notwithstanding any lexicographic definitions, “the

specification is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.” Id.

       Here, the term “first file structure” is only used in the claims and is not used in the written

description. However, the ’220 patent frequently uses the related terms “first hierarchical file

structure” and a “traditional hierarchical file structure” in the written description. Those terms are

not used in the claims. However, they are explicitly defined in the specification and are:

               “to be understood to refer to the already existing directory tree structure
               commonly used in organizing electronic files in data processing systems.

                                                  8
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 12 of 22




               The first or traditional hierarchical file structure generally includes a
               plurality of directories and subdirectories, and individual files are given a
               filename and a file’s placement in the tree structure is identified by a file
               path.”

Ex. 1 at 4:60-67. The claim term “first file structure” should have this same meaning because this

is the only relevant description of this claim term in the specification. While the patentee may not

have acted as its own lexicographer because of the slightly different word choice between the claim

term and the specification, no other disclosure refers to a first file structure. Thus, this meaning

and description from the specification must be applied to this term otherwise this term would lack

any written description.

        Furthermore, construing the “first file structure” consistent with this definition from the

specification aligns with the Patent Office’s understanding during prosecution that these file

structure terms had the same meaning. See, e.g., Ex. 2 Notice of Allowability dated June 26, 2015

(equating “first file structure” with “traditional folder system”). This confirms that the definition

and description of a file structure in the specification should also apply to the “first file structure”

term.

        Contrary to the intrinsic evidence, Blackbird seeks to alter the meaning of this term with a

litigation-inspired definition. Blackbird’s proposed construction changes the meaning of the term

by eliminating requirements. Blackbird changes the phase “existing directory tree structure

commonly used” recited in the “Definitions” section by eliminating the “tree” and “commonly”

used requirements from this term. This improperly expands this term to cover any directory

structure, even if it is not a tree structure and even if it was not commonly used at the time the

patent was filed.

        Additionally, Blackbird drops the requirement that the “first file structure” hold “files.”

Instead, Blackbird’s construction is so broad that the “first file structure” can hold other types of


                                                   9
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 13 of 22




information like “data items, web pages, or web site members.” While that type of information

can be held in a file system if that information is stored in a file, it is improper to expand the scope

of this term to include other types of storage (e.g., block or object storage like in RAM memory

and/or databases).

       Finally, Blackbird omits the requirement that “individual files are given a filename and a

file’s placement in the tree structure is identified by a file path.” Instead, Blackbird’s construction

is so broad that the data can be held in any form or format in a data-processing system. This is

contrary to the description of this term in the specification and purpose of the invention. See Ex.

1 at Fig. 1 and 4:39-43 (“As discussed above, current searching of the electronic files in the

traditional hierarchical file structure, as represented in FIG. 1, is typically based upon the filename

or other information about the file itself, such as the file type or extension.”). For at least these

reasons, Blackbird’s proposed construction should be rejected.

       For all of these reasons, the Court should find the term “first file structure” means “the

already existing directory tree structure commonly used in organizing electronic files in data

processing systems where individual files are given a filename and a file’s placement in the tree

structure is identified by a file path” as defined and described in the specification.

               2.      “metalabel” (Claim 13)

      Evernote’s Proposed Construction                   Blackbird’s Proposed Construction
 an identifier given to an electronic file, web      identifiers comprised of words and/or numbers
 page, or web site member in addition to the         created by a user to describe or annotate
 file's filename and/or file path, a web page's      electronic files, data items, web pages, or
 domain address, or the web site member's            website members
 member identification name

       Claim 13 recites a method claim comprising the step of “assigning with a data processor a

plurality of metalabels defined by a user to each of at least two of a plurality of electronic files,

data items, web pages, or web site members to organize the electronic files, data items, web pages,

                                                  10
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 14 of 22




or web site members as a function of the metalabels into a plurality of additional hierarchical file

structures existing simultaneously with the first file structure.” Ex. 1 at 18:43-49. The parties

agree that “metalabels” do not have a plain and ordinary meaning. Evernote explains that this term

was explicitly defined in the specification and its meaning should not deviate from the definition

chosen by the applicants. Blackbird argues the Court should ignore this explicit definition and

instead this term should be broadened to include any type of alphanumeric label. However,

Blackbird’s proposed construction is contrary to the intrinsic evidence. In light of the parties’

dispute about the scope and meaning of this term, the Court should construe this term. O2 Micro,

521 F.3d at 1360.

       The term “metalabel” is explicitly defined in the “DEFINITIONS” section of the

specification. Ex. 1 at 4:43. This express definition controls the meaning of this term. “The plain

meaning of claim language ordinarily controls unless the patentee acts as his own lexicographer

and provides a special definition for a particular claim term or the patentee disavows the ordinary

scope of a claim term either in the specification or during prosecution.” Inter Digital Commc’ns,

690 F.3d at 1324. The specification functions as a dictionary “when it expressly defines terms

used in the claims or when it defines terms by implication.” Vitronics, 90 F.3d at1582.

       The specification defines this term:

               “References herein to ‘metalabel’ are to be understood to refer to an
               identifier given to an electronic file, web page, or web site member in
               addition to the file’s filename and/or file path, a web page’s domain address,
               or the web site member’s member identification name.”

Ex. 1 at 4:48-55. The Court should adopt this explicit definition for this term.

       In an attempt to avoid this definition, Blackbird seeks to change the meaning of the term.

Blackbird’s proposed construction eliminates the requirement to have an “identifier . . . in addition

to the file’s filename and/or file path, a web page’s domain address, or the web site member’s


                                                 11
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 15 of 22




member identification name.” Removing the requirement to have information about the file (e.g.,

the file’s filename and/or file path) is contrary to the usage of this term in the specification. This

is also not included in the definition of this term and there is no reason to add it to the patent’s

explicit definition of this term. For at least these reasons, Blackbird’s construction must be

rejected.

       The Court should find the term “metalabel” means “an identifier given to an electronic file,

web page, or web site member in addition to the file’s filename and/or file path, a web page’s

domain address, or the web site member’s member identification name” as defined in the

specification.

                 3.    “wherein more than one of the at least two plurality of electronic files,
                       data items, web pages, or website members is assigned a same user-
                       defined metalabel to organize the more than one of the plurality of
                       electronic files, data items, or web pages in a same one of the additional
                       hierarchical file structures” (Claim 13)

      Evernote’s Proposed Construction                  Blackbird’s Proposed Construction
 Indefinite.                                        Not indefinite.
 Alternatively: “wherein more than one group        Accordingly, the plain and ordinary meaning
 of electronic files, data items, web pages, or     applies, which is “wherein a plurality of
 web site members is assigned a same user-          electronic files, data items, web pages, or
 defined metalabel to organize the same groups      website members are assigned the same
 of electronic files, data items, or web pages in   metalabel to organize them in the same
 a same one of the additional hierarchical file     additional hierarchical file structure”
 structures”

       This limitation renders claim 13 indefinite. In particular, “the at least two plurality of

electronic files. . .” and “the more than one of the plurality of electronic files. . .” phrases lack

antecedent basis and their meaning is uncertain.

       The phrase “the at least two plurality of electronic files. . .” has no antecedent basis because

there is no earlier introduction of “at least two plurality of electronic files” in claim 13, nor

anywhere else in claim 13 of the ’220 patent. See generally ’220 Patent. Importantly, nothing in

                                                 12
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 16 of 22




the intrinsic record rescues this phrase because the intrinsic record, including the specification,

lacks any description about what the “at least two plurality of electronic files. . .” is referring to.

The specification states that “a user-defined metalabel” is assigned to “each of a plurality of

electronic files.” Ex. 1 at 2:65–2. The “plurality” means at least two electronic files. However,

the specification does not disclose whether the metalabel assignment to “at least two plurality of”

(as disclosed in claim 13) refers to an assignment to two or more “electronic files” or to two

pluralities of “electronic files.” This lack of clarify about how many metalabels must be applied—

and whether to individual files or to groups of files—renders this claim indefinite.

        Similarly, the term “more than one of the plurality of electronic files” also renders claim

13 indefinite because a person having ordinary skill in the art would not be able to ascertain with

reasonable certainty whether claim 13 refers to just “more than one. . . electronic files” on an

individual basis or whether this term refers to “more than one” pluralities of “electronic files.”

The specification’s description of the term “more than one of the plurality of electronic files” does

not provide any clarity as to whether claim 13 is referring to the “electronic files” on an individual

basis or to a plurality of electronic files (i.e., a group or files). See Ex. 1 at 3:2–6, 3:58–64.

        As a result of the lack of clarity in both of these phrases in this term, the Court should find

this term indefinite and render this claim invalid.

        Alternatively, should the Court find this claim term does not render claim 13 indefinite,

this claim limitation should be construed to remove these ambiguities. Specifically, this term

should be construed as follows: “wherein more than one group of electronic files, data items, web

pages, or web site members is assigned a same user-defined metalabel to organize the same groups

of electronic files, data items, or web pages in a same one of the additional hierarchical file

structures.”



                                                   13
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 17 of 22




        Blackbird’s proposal is improper because it removes claim limitations, which improperly

broaden the scope of this term. For example, Blackbird’s proposal does not interpret any portion

of the disputed phrase and instead merely omits the phrase “more than one of the at least two,”

“user-defined,” and the second appearance of “more than one.” By deleting “more than one of at

least two”, Blackbird effectively reduces the number of file groupings required by claim 13, which

constitutes an impermissible broadening of claim scope.

        For all of these reasons, the Court should find this claim indefinite because it is not clear if

this term refers to applying metalabels to two or more files or to two or more groups of files, and

because it is not clear if it refers to applying metalabels to more than one file or to more than one

plurality of files.

                 4.       “the processor automatically linking each of the plurality of user-
                          defined metalabels stored in the database to a corresponding
                          electronic file, data item, web pages, or web site members of the each
                          of the plurality of user-defined metalabels” (Claim 13)

      Evernote’s Proposed Construction                   Blackbird’s Proposed Construction
 Indefinite.                                         Not indefinite.
 Alternatively: “the database” means: “a             Accordingly, the plain and ordinary meaning
 database.”                                          applies, which is “the processor automatically
                                                     linking each user-defined metalabel assigned
                                                     to a corresponding electronic file, data item,
                                                     web page, or web site member to that
                                                     electronic file, data item, web page, or web site
                                                     member, the metalabels being stored on a
                                                     recordable medium.

        This limitation renders claim 13 indefinite. The claim recites “the database” using the

definite article “the” without previously introducing “a” database. Thus, “the database” lacks

antecedent basis. While this alone could render this term indefinite, the uncertainty in scope does

not stop there.       Claim 13 includes a “first file structure” and “additional hierarchical file

structures.” However, the claim never states whether “the database” refers to either of those

                                                  14
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 18 of 22




structures, or whether “the database” is a third structure. Additionally, claim 13 recites where the

first file structure is located: on “a recordable medium.” It also recites where the additional

hierarchical file structures are located: on “the recordable medium or a second recordable

medium.” However, the claim never states whether “the database” is on one of those two

recordable mediums, or whether it is distinct from those recordable mediums. As such, claim 13

fails to disclose what “the database” is or how “the database” might relate to the other claimed

structures and recordable mediums in claim 13. See, e.g., Personalized Media Communications,

LLC v. Google LLC, et. al, No. 19-CV-00090-JRG (E.D. Tex. Apr. 3, 2020) (find a claim indefinite

because “[t]here is no antecedent reference to ‘storage locations’ or ‘identified storage locations’

supporting ‘said identified storage locations’”).

        The issues of what “the database” is and where it is causes additional problems for claim

13’s scope because it is not possible to know when infringement of this term occurs. Claim 13

requires “automatically linking each of the plurality of user-defined metalabels stored in the

database to a corresponding electronic file. . .” In short, a user-defined metalabel from the database

must be linked to a file. Because there is no clarity as to how “the database” relates to the other

structures and mediums of claim 13, the claim does not disclose whether the metalabels must be

stored in the first file structure, one of the additional hierarchal file structures, the recordable

medium, the second recordable medium, or some other distinct structure. As such, is not possible

for the accused infringer to know whether a certain user-defined metalabel linked to a file in the

accused product even meets this limitation or not. This lack of reasonable certainly also renders

this claim indefinite.1



1
 Putting aside the issue of what “the database” is or where it is (which renders claim 13
indefinite, as was explained above), Blackbird’s construction seeks to gloss over further


                                                    15
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 19 of 22




       The intrinsic evidence further exacerbates the uncertain scope of “the database” term. In

particular, claims 12 and 14 recite “a database.” The database of claim 12 is included in “a

taxonomy handler” and the database of claim 14 is “a memory component database” that is part of

“a label server.” This is consistent with the specification, which describes these types of databases.

See, e.g., Ex. 1t at 12:62-65 (mentioning, with reference to Figure 7, the taxonomy handler and its

database) and 14:60-64 (mentioning, with reference to Figure 10, the label server and its database).

The disclosure of these other databases associated with either a taxonomy handler or a label server

underscores the lack of clarity in claim 13. It is unknown if “the database” in claim 13 refers to a

part of a label server or a taxonomy handler, as described in the specification for certain databases,

whether it is a part of the file structures or recordable mediums recited in claim 13, or whether it

is something else entirely. The patentee could have clarified the scope of “the database” in claim

13, as it did in independent claims 12 and 14 by limiting it to part of a label server or taxonomy

handler, but it failed to do so in claim 13. As a result, this term is subject to multiple different

interpretations and that renders it indefinite. See, e.g., dunnhumby USA, LLC v. emnos USA Corp.,

No. 13-CV-0399, 2015 WL 1542365, at *16 (N.D. Ill. Apr. 1, 2015) (finding the claim term “query

type” indefinite as lacking reasonable certainty under Nautilus standard because this term relates

to “many functions and options”).

       In an attempt to rewrite the claims to avoid these indefiniteness issues, Blackbird argues

the Court should delete “the database” entirely. Compare claim 13 (“the processor automatically




unertainty in claim 13 by removing the nonsensical recitation that “a corresponding electronic
file, data item, web pages, or web site members” is “of the each of the plurality of user-defined
metalabels.” It makes no sense to say that a file is “of” all of the user-defined metalabels, let
alone to circularly state that such a file might also be somehow automatically linked to any one
of those user-defined metalabels. Blackbird’s attempt to remove this language is a paper-thin
attempt to gloss over this additional indefiniteness issue.
                                                 16
         Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 20 of 22




linking each of the plurality of user-defined metalabels stored in the database to a corresponding

electronic file…”) to Blackbird’s proposal (“the processor automatically linking each user-defined

metalabel assigned to a corresponding electronic file”). However, it is not proper to rewrite a

claim term to avoid indefiniteness. See, e.g., Virtual Sols., LLC v. Microsoft Corp., 925 F. Supp.

2d 550, 573–74 (S.D.N.Y.), aff’d, 540 F. App’x 997 (Fed. Cir. 2013) (providing that “courts may

not ‘rewrite claims to preserve their validity[,]’ an insolubly ambiguous claim is invalid, regardless

of whether one skilled in the art would understand it to mean something other than its literal

terms”); see also IBSA, 2019 WL 3936656, at *7 (post-Nautilus finding of indefiniteness).

        Furthermore, Blackbird’s proposed construction highlights the indefiniteness issues with

this term. Recognizing that the metalabels must be stored somewhere, Blackbird injects a new

claim limitation into its proposed construction. Specifically, Blackbird’s proposed construction

requires “metalabels being stored on a recordable medium.” However, even this attempt to

rewrite the claims fails to resolve the indefiniteness issues. It is not clear if this new recordable

medium refers to the previously-recited recordable medium or the previously-recited second

recordable medium, or if it refers to a new third recordable medium. Put simply, Blackbird cannot

delete “the database” limitation and replace it with “a recordable medium” to remove the

ambiguitiy inherent in this term, and even this attempt to avoid indefiniteness fails because it is

not clear which recordable medium Blackbird is referring to with its new “a recordable medium”

term.

        For all of these reasons, claim 13 is indefinite because “the database” lacks antecedent

basis and it is not clear if it refers to the first file structure, one or all of the additional hierarchal

file structures, the recordable medium, the second recordable medium, a part of the label server, a

part of taxonomy handler, or some other structure entirely.



                                                    17
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 21 of 22




V.     CONCLUSION

       Evernote respectfully requests the Court to adopt its proposed constructions for the “first

file structure” and “metalabel” terms, and find the remaining terms indefinite.




                                                18
        Case 6:20-cv-00603-ADA Document 32 Filed 08/11/21 Page 22 of 22




   Dated: August 11, 2021
                                                    /s/ Scott D. Sherwin
                                                    Elizabeth M. Chiaviello
                                                    State Bar No. 24066913
                                                    elizabeth.chiaviello@morganlewis.com
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    1717 Main Street
                                                    Suite 3200
                                                    Dallas, TX 75201-7347
                                                    Telephone: (214) 466-4000
                                                    Facsimile: (214) 466-4001

                                                    Scott D. Sherwin
                                                    Illinois Bar No. 6293788
                                                    scott.sherwin@morganlewis.com
                                                    Candace Polster
                                                    Illinois Bar No. 6333791
                                                    candace.polster@morganlewis.com
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    77 West Wacker Drive
                                                    Chicago, IL 60601
                                                    Telephone: (312) 324-1000
                                                    Facsimile: (312) 324-1001




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on August 11, 2021, a true and correct copy

of the foregoing brief was served on all counsel of record who have appeared in this case via the

Court’s CM/ECF system per Local Rule CV-5.

                                                     /s/ Scott D. Sherwin
                                                     Scott D. Sherwin




                                               19
